Citation Nr: 1219984	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from October 1965 to February 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The weight of evidence supports a finding that the Veteran's tinnitus was caused by his military service, to include noise exposure therein.

2.  The weight of evidence is against a finding that the Veteran's hearing loss in his left ear either began during or was otherwise caused by his military service to include any noise exposure therein.

3.  The evidence does not establish that the Veteran has a hearing loss disability in his right ear for VA purposes.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensioneural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran is currently seeking service connection for bilateral hearing loss and for tinnitus.  He served on active military duty from October 1965 to February 1969.  His service personnel records confirm that he served as a military policeman while in the Air Force, including at Da Nang Air Base in the Republic of Vietnam in 1967-68.  

The Veteran has described his military noise exposure on a number of occasions during the course of his appeal both in independent statements and at VA examinations.  Essentially, he contends that he developed bilateral hearing loss and tinnitus as a result of the noise exposure from jets and other heavy aircraft and from the incoming rocket attacks.  For example, in a stressor statement in October 2005, the Veteran indicated that while in Da Nang, he was assigned to guard the flight line, ammo dump and aircrafts, during which time he also experienced daily rocket and mortar attacks.  In February 2007, the Veteran wrote that he believed he had bilateral hearing loss and tinnitus as a result of combat activities, incoming mortars, rockets, and patrolling areas where aircraft was taking off and landing.  In his February 2009 substantive appeal, he explained that he was constantly around aircraft that were taking off and landing approximately 20 feet from his bunker.  

The Veteran has also denied post-military noise exposure.  For example, at a PTSD examination in December 2005, he reported that following service he worked at Sears and then at a petroleum engineering firm (for more than 25 years) where he supervised a supply shop.  

The Board acknowledges the fact that the Veteran was exposed to loud noise in service (to the extent he has described), as his statements on that matter are found to be credible and supported by the MOS listed on his DD-214 and confirmed by his personnel records.  38 U.S.C.A. § 1154(a).  However, neither exposure to noise in the military, nor a currently diagnosed disability, alone is grounds for service connection.  Rather, the military noise exposure must cause the hearing loss and/or tinnitus.  This connection can be established by either medical opinion of record or by credible evidence that establishes continuity of symptomatology.  

Service treatment records do not provide any indication that the Veteran ever sought treatment during service for either hearing problems or for any ringing or buzzing in his ears.  The Veteran has not alleged otherwise.  On a medical history survey completed in conjunction with his separation physical in February 1969, the Veteran specifically denied any ear/nose/throat trouble and he denied any hearing loss, providing factual evidence against his own claim.
  
The Veteran's separation physical found his ears to be normal, and audiometric testing showed, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-5
-5
LEFT
-5
-10
-10
-5
-5
 
Following service, there is no medical record documenting either hearing loss or tinnitus for a number of years.

The Veteran did assert in his substantive appeal that he had experienced tinnitus since the early 1970s.  He dated it to that time, because he remembered developing asthma in 1971-72, and recalled asking the doctor about the noise he was experiencing in his ears while seeking treatment for the asthma.  He recalled being told that the noise was likely due to the fact that he had been sick and would likely go away, although the Veteran stated that it never did.  Unfortunately, the Veteran stated that no records were available from this treatment as the doctor had passed away several decades earlier.  

In August 2008, the Veteran indicated that he experienced constant ringing in his ears, and indicated that he now has difficulty hearing when there is background noise.

In August 2008, a VA examiner reviewed the Veteran's claims file, noting his exposure to flight line noise, and examined the Veteran.  The Veteran stated that as far as he knew he developed both hearing loss and tinnitus in the 1970s.  The doctor diagnosed the Veteran with tinnitus associated with excessive flight line noise.

A week later, also in August 2008, the Veteran was provided with a VA audiological examination at which he reported having ringing in his ears and difficulty hearing with background noise.  He stated that he had experienced hearing problems bilaterally since the early 1970s.  He stated that his tinnitus began in the 1970s, and he estimated that it was moderate to severe.  The Veteran again described his military noise exposure, adding that following service he worked for a petroleum company and did not have any noise exposure.  The examiner stated that the Veteran's tinnitus was at least as likely as not to be a symptom of his hearing loss.  Audiometric testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
25
LEFT
15
15
15
25
50
  
Following the examination and a review of the Veteran's claims file, the examiner indicated that it was less likely than not that the Veteran's hearing loss and tinnitus were related to military noise exposure while serving in the Air Force.  He explained that the Veteran's separation physical in 1969 showed audiometric thresholds that were well within normal limits.

Tinnitus

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

During the course of his appeal, the Veteran has consistently related the onset of his tinnitus to the 1970s.  He has also consistently described his military noise exposure.  

However, the Veteran has not actually alleged that his tinnitus began during service and continued to the present day.  As such, service connection requires that a medical opinion of record link the Veteran's currently diagnosed tinnitus to his military service, to include any noise exposure therein.

In this case, two medical opinions of record have been obtained (both in August 2008).  One examiner concluded that it was less likely than not that the Veteran's tinnitus was caused by military noise exposure, and the second opinion concluded that the Veteran's tinnitus was secondary to flight line noise (which presumably was incurred in service).  Both opinions were rendered by VA examiners who examined the Veteran and reviewed his claims file, and neither opinion presented a more thorough or better reasoned rationale for the opinion provided.  As such, these two opinions are determined to be of equal weight.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518   (1996). 

Here, two equally probative medical opinions reached competing results.  This is the very definition of relative equipoise, and because equipoise is found, VA regulations dictate that reasonable doubt be granted in the Veteran's favor. 

As such, service connection for tinnitus is granted.



Hearing loss in the right ear

While the Veteran has sought service connection for bilateral hearing loss, a review of the evidence of record does not actually show that the Veteran has hearing loss in his right ear for VA purposes.

For the purposes of applying VA laws, "impaired hearing" will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court in Hensley indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

As noted, audiometric testing at separation found the Veteran's hearing to be normal and he specifically denied any hearing loss at that time.

Following service, there is no record of any hearing testing being conducted for more than thirty years, until a VA examination in April 2008, with the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
25

No other hearing testing is of record.  As such, at no time has the evidence shown either a disability loss of 40 decibels or greater at any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz; or thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz of 26 decibels or greater.  Additionally, speech recognition testing in the right ear was 96 percent in the right ear in 2008, meaning that it was greater than the 94 percent that would indicate a hearing disability for VA purposes.  See 38 C.F.R. § 3.385.

As noted above, the Board has conceded the fact that the Veteran was exposed to military noise.  However, noise exposure alone is insufficient to establish service connection.  Rather, the evidence must show that such exposure caused a chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  While the Veteran's hearing in this ear may, in fact, be less than it was when he was younger, this does not support a finding that his hearing (in this ear) is not within a normal range at this time. 

As described above, hearing testing both at separation and following service has not shown that the Veteran has hearing loss in his right ear for VA purposes.  
As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran believes that he has hearing loss in his right ear, he is not considered competent (meaning medical qualified) to diagnose such a hearing loss, as it is determined by acoustic testing.  As such, the Veteran's statements are insufficient to establish that he has a hearing loss disability in his right ear.
 
Accordingly, the criteria for service connection for right ear hearing loss have not been met, and the Veteran's claim is denied.

Hearing loss in the left ear

The analysis for the Veteran's left ear is slightly different, as the medical evidence does show hearing loss in the Veteran's left ear for VA purposes.  However, as explained below, the evidence also does not support a grant of service connection for left ear hearing loss. 

As noted, the Veteran did not voice any complaints of hearing problems either during service, or at separation; and he even specifically denied having any hearing problems at his separation physical, providing particularly negative evidence against this claim.  

Audiometric testing at separation found that the Veteran had normal hearing; and in fact an actual hearing loss disability in the Veteran's left ear was not shown until testing in August 2008 nearly 40 years after separation.  As such, while sensioneural hearing loss is considered to be a chronic disability, it is not shown to have manifested to a degree of 10 percent or more within one year of the Veteran's separation from service.  Therefore, service connection is not presumed to be warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The Board will now turn to entitlement to service connection on a direct basis.
  
As noted above, the Veteran is competent to describe his perception of diminished hearing acuity or ringing in his ears, but he is not medically qualified to diagnose hearing loss in his left ear.  To this end, the Veteran has reported first experiencing hearing problems in the 1970s and he has credibly described his military noise exposure, but at no time has he asserted that he first began perceiving diminished hearing acuity in service.  Moreover, the fact that audiometric testing at separation showed normal hearing establishes that the Veteran did not have hearing loss in his left ear at separation.

As such, because the Veteran now has hearing loss in his left ear for VA purposes, service connection requires a medical opinion to connect the hearing loss in his left ear with the Veteran's military noise exposure.

To this end, VA provided a VA examination in August 2008.  Unfortunately, while the testing confirmed the presence of hearing loss in the Veteran's left ear, the examiner concluded that it was less likely than not that the Veteran's left ear hearing loss was caused by his military service, to include any noise exposure therein.  In reaching this conclusion, the examiner noted that the audiometric testing at separation had shown normal hearing.  

This medical opinion is unchallenged by any other medical evidence of record.  The opinion was provided with a full understanding of the Veteran's reported noise exposure both during service and following service, and the examiner had the opportunity to both examine the Veteran and to review his claims file.  As such, the Board finds that this opinion is entitled to great weight.

In an April 2012 brief, the Veteran's representative argued that Hensley stood for the proposition that a veteran cannot be precluded from establishing service connection for current hearing loss simply because he was not found to have a measurable hearing loss at the time of separation from service.  

In this regard, it is true that the Court in Hensley indicated that 38 C.F.R. § 3.385 did not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  However, the Court held that if audiometric testing at separation, as is the case here, does not show a hearing loss disability, the veteran may still establish service connection for a current hearing loss disability by submitting evidence that the current disability was causally related to service.  Id. at 160.  Unfortunately, in this case, the Veteran has not supplied any medical evidence linking the hearing loss in his left ear to his military service; and the medical opinion that was obtained on the Veteran's behalf concluded that it was less likely than not that the hearing loss in the Veteran's left ear was caused by his military service.  As such, the Veteran has not been precluded, but rather he has failed to provide any medical evidence to support his assertions as the most probative evidence in this case (including the Veteran's own statement when he was discharged from service) provides evidence against this claim.  Regarding the Veteran's claim for tinnitus, there is simply less negative evidence against that claim, providing the basis for the grant of that claim with the denial of the hearing loss claim. 

The Veteran's representative also asserted that the absence of service treatment records showing hearing difficulties was insufficient to overcome a veteran's testimony of exposure and medical evidence of a present hearing loss that was consistent with noise exposure, citing to Peters v. Brown, 6 Vet. App. 540, 543 (1993).  The Board does not disagree with this statement, but the factual circumstances in Peters are different than they are in the current case.  It is true that the Veteran in this case did not voice any hearing complaints in service, but he did deny any hearing loss at separation, and as importantly, audiometric testing at separation affirmatively established the fact that hearing loss was not present in either ear at separation; conversely, in Peters, the veteran did not have any audiometric testing conducted in service.  This fact is significant and distinguishes the two cases to such a degree that Peters' applicability is limited in the present case.
 
As described above, the criteria for service connection have not been met, and the Veteran's claim is therefore denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In light of the result of the Veteran's tinnitus claim, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 
With regard to the claim for bilateral hearing loss, required notice was provided by a letter dated in September 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran asserted that no records were available for any private treatment he might have received over the years.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's hearing loss claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 



ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


